Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
1. 	 The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible
for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has
been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37
CFR 1.114. Applicant's submission filed on 04/27/22 has been entered.

Terminal Disclaimer 
3.	The Terminal Disclaimer(s) as filed on 11/05/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior U.S. Patent Nos. (10/250,887), (10/484,692), (10/887,606) have been reviewed and accepted. The terminal disclaimer(s) has been recorded.

Response to Amendment
4.	As per Applicant’s instruction as filed on 04/27/22, 1-16 have been canceled, and claim 18 has been newly added.

Response to Remarks
5.	Applicant's remarks as filed on 04/27/22 have been fully considered. 

Allowable Subject Matter
6. 	The following is an Examiner's statement of reasons for allowance.	
Claims 17-18 are allowed. 
Independent claim 17 is allowed as having incorporated the allowable subject matter as previously discussed in the last Office action as filed on 02/09/22 and based on the Terminal Disclaimer as filed on 11/05/21. 
Independent claim 18 is allowed as having incorporated the substantially similar allowable subject matter as the independent claim 17.
The prior art of record fails to anticipate or make obvious the novel features (the allowable subject matter comprising features associated with comparing the mode number of derived candidates based on the index, determining the derived candidates as the intra prediction mode, and the mode number of the derived candidates) as specified in claims 17-18.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
7.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)   	Oh et al (9,319,715 B2), Apparatus for generating prediction block.
B)	Kim et al (2011/0243229 A1), Apparatus/method for image encoding/decoding using predictability of intra-prediction mode.
C)	Kim et al (2012/0106636 Al), Image encoding/decoding method and apparatus.
	D)        Moriya et al (2008/0159641 Al), Image encoding method and image decoding method.
	E)        Horiuchi et al (2010/0046621 A1), Image processing device/method.

8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

9.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/SHAWN S AN/Primary Examiner, Art Unit 2483